Citation Nr: 9928998	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976, as well as unverified active service from 1972 
to 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) denying entitlement to a nonservice-
connected pension and a special monthly pension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was born in October 1951, has two years of 
college, and last worked in December 1995 as an electrician.

3.  The veteran's principal disability pertains to his low 
back and is and is rated as 20 percent disabling.  

4.  The veteran's disability does not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.

5.  The claim for entitlement to special monthly pension does 
not meet the legal criteria for entitlement.


CONCLUSIONS OF LAW

1.  The requirements for a permanent and total rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 
4.15, 4.16 (1998).

2.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nonservice-connected pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  Permanent and total disability will 
be held to exist where the person is unemployable as a result 
of disability reasonably certain to last throughout the 
remainder of the person's life.  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are alternative bases upon which a finding of permanent 
and total disability for nonservice-connected pension 
purposes may be established.  One way is to establish, by use 
of the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for an 
"average person" to follow a substantially gainful 
occupation. The "average person" standard is outlined in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 
4.15.  This process requires rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent scheduler 
evaluation for pension purposes. 

A veteran may establish permanent and total disability for 
pension purposes even absent a combined 100 percent schedular 
evaluation if he or she has a lifetime impairment precluding 
him or her from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17 
(1997).  Full consideration must be given to unusual physical 
or mental effects in individual cases. 38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disabilities 
to bring the combined rating to at least 70 percent. 38 
C.F.R. § 4.17.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a total 
disability evaluation for pension purposes.  Id.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1998).

For the veteran to establish permanent and total disability 
for pension purposes under the first two methods described 
above, the veteran must show that he is objectively 
unemployable as a result of permanent disabilities, or that 
he experiences disabilities which would preclude the average 
person from following a substantially gainful occupation, if 
it is reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.342(b), 4.15.  Therefore, 
since the veteran has been rated with only one disability, it 
must be rated at 60 percent or more.

The veteran's principal disability pertains to the 
lumbosacral spine, right sciatica, and is rated as 20 percent 
disabling.  

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for the veteran's 
nonservice-connected disability is therefore warranted.

The Board notes that the veteran was scheduled for a VA 
examination scheduled in July 1998 and failed to make his 
appointment and no request to reschedule the examination was 
received.  Therefore, evidence expected from this examination 
which might have been material to the outcome of this claim 
could not be considered.

At a June 1996 VA examination the veteran reported pain in 
the right lower extremity beginning at the right buttocks 
into the right foot, associated with numbness between the 
knee and toes.  The examination showed the veteran ambulated 
with a right limp and there was an exaggerated lumbar 
lordosis.  The motion of the lumbar spine as measured with 
the inclinometer, revealed forward flexion to 50 degrees, but 
15 degrees of this motion was in the sacrum resulting in 35 
degrees of true lumbar flexion.  Hyperextension to 5 degrees, 
right lateral bending to 15 degrees and left lateral bending 
to 10 degrees with symptoms in the right buttock and lower 
extremity.  Palpation revealed tenderness at the mid lumbar 
area and x-rays revealed some degenerative changes as far as 
narrowing of the disc space.  MRI of the lumbar spine 
revealed abnormalities, especially of the lumbosacral disc to 
the right.  The diagnosis was symptomatic arthrofibrosis 
lumbar spine which appeared to be disogenic in nature, 
clinical evidence of right sciatica.

Private outpatient medical records from Peninsula Orthopedics 
dated February 1996 to October 1997 showed numbness and pain 
of the right leg and MRI showed right sided disc herniation 
at L-5 and S-1.  The veteran was treated with a series of 
epidurals.  The examiner indicated that continued 
conservative measures should be taken and thoughts of 
avoiding surgical intervention were discussed.  October 1997 
treatment records show an assessment of severe right 
sciatica, the veteran did have evidence of right radicular 
syndrome, however he did not have signs of nerve root 
tension.  He had no obvious localizing neurologic deficits 
and a history of a cerebral aneurysm was noted.  The 
physician noted that the veteran was not a surgical candidate 
and indicated that he appeared to be completely disabled and 
was incapable of returning to work at the time.  

Since the veteran failed to report for his scheduled VA 
examination, complete symptomatology and an opinion 
concerning employability could not be obtained.  The veteran 
was assessed a 20 percent nonservice-connected evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5293 (1998).  Under 
this code a 20 percent evaluation is warranted for 
intervertebral disc syndrome with moderate recurring attacks.  
A 40 percent evaluation is warranted for intervertebral disc 
syndrome with severe recurring attacks, with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

The Board finds that the available evidence shows that the 
veteran's back symptomatology is not productive of more than 
moderate intervertebral disc syndrome with recurring attacks.  
The June 1996 VA examination showed hyperextension to 5 
degrees, right lateral bending to 15 degrees and left lateral 
bending to 10 degrees with symptoms in the right buttock and 
lower extremity.  Palpation revealed tenderness at the mid 
lumbar area and x-rays revealed some degenerative changes as 
far as narrowing of the disc space.  MRI of the lumbar spine 
revealed abnormalities, especially of the lumbosacral disc to 
the right.  Although the veteran was receiving treatment from 
Peninsula Orthopedic Associates and the October 1997 
physician's note indicated that the he appeared to be 
completely disabled and was incapable of returning to work at 
the time, there was no indication of whether the veteran 
would be unable to work in the future.  However, as mentioned 
previously, the veteran did not report for his scheduled VA 
examination in July 1998.  While the veteran's back condition 
may conceivably have worsened since the veteran's last 
examination, because the veteran did not attend the scheduled 
VA examination, under 38 C.F.R. § 3.655(b), the Board is 
restricted to the evidence currently of record.  Accordingly 
the Board concludes that a higher evaluation than currently 
assigned is not in order at this time.  

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.  The veteran's disability does not 
constitute a permanent total disability, and does not amount 
to a 60 percent evaluation for pension purposes.

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. § 4.17 the Board must determine 
whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 48 years old and 
reported two years of college education.  According to 
private outpatient treatment records dated March 1996, the 
veteran was continuing to work while being treated.  The 
veteran has not shown that his present condition renders him 
unemployable under 38 C.F.R. § 3.321(b)(2).  Again, the Board 
points out that the veteran failed to report for a VA 
examination so that the VA was unable to determine whether 
his back disability has worsened permanently to the extent 
that he could no longer work.   

On the basis of the above analysis a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 5107(b).  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise establish a 
basis for favorable action on the veteran's appeal.


II.  Special monthly pension

In this case, the veteran does not meet the threshold legal 
requirements for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound because the criteria for permanent and 
total disability evaluation for pension purposes have not 
been met.  38 C.F.R. § 3.351.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As the veteran has failed to present facts which 
meet the criteria set forth in the law and regulations, the 
claim must be denied.


ORDER

Entitlement to a total and permanent disability rating for 
pension purposes is denied.

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

